Citation Nr: 1700407	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of right brachial plexus neuropathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1959 to September 1986.  The Veteran was awarded the Meritorious Service Medal with one Oak Leaf Cluster, the Air Force Commendation Medal with three Oak Leaf Clusters, and the Vietnam Service Medal with four Bronze Service Stars, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for the Veteran's brachial plexus neuropathy.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2016.  A transcript of that proceeding has been associated with the claims file.

In December 2011, the Veteran filed a claim asserting that he is unemployable in part due to his service-connected brachial plexus neuropathy.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the Veteran's claim for TDIU was denied in August 2013 and September 2014 rating decisions, in response to which the Veteran did not file Notices of Disagreement, the matter is nevertheless before the Board as it is "part and parcel" of his increased rating claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to January 19, 2013, the Veteran had no more than moderate incomplete paralysis of the right upper extremity long thoracic nerve.

2.  From January 19, 2013, the Veteran had severe incomplete paralysis of the right upper extremity long thoracic nerve; a disability rating for complete paralysis of the long thoracic nerve would constitute impermissible pyramiding and is precluded by law.

3.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to January 19, 2013, the criteria for a rating in excess of 10 percent for right brachial plexus neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.7, 4.10, 4.14, 4.120, 4.124a, Diagnostic Code 8715 (2016).

2.  From January 19, 2013, the criteria for a rating of 20 percent, but no higher, for right brachial plexus neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.7, 4.10, 4.14, 4.120, 4.124a, Diagnostic Code 8715 (2016).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated November 2009 and December 2011, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

VA's duty to assist under the VCAA includes helping the claimant obtain treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's VA medical records and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran VA examinations in January 2010 and January 2013.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran was provided a hearing before the undersigned Veterans' Law Judge in September 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Increased Rating - Brachial Plexus Neuropathy

The Veteran contends that his brachial plexus neuropathy warrants a disability rating in excess of 10 percent.  See February 2011 Notice of Disagreement and April 2013 statement.  

The Veteran's 10 percent rating has been in effect from September 1, 1989; thus, it is considered a "protected" rating and may not be reduced based on the lack of current symptomatology.  See 38 C.F.R. § 3.951 (2016).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8519, which pertains to the long thoracic nerve.  Diagnostic Code 8519 provides a noncompensable rating for mild incomplete paralysis of the nerve; a 10 percent rating for moderate incomplete paralysis; a 20 percent rating for severe incomplete paralysis; and a 30 percent rating for complete paralysis of the nerve with inability to raise arm above shoulder level and winged scapula deformity.  Id.  A note to the Diagnostic Code states that ratings under this code are not to be combined with lost motion above shoulder level.

The words "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120 (2016).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2016).

The Board notes that in a January 2013 rating decision, the RO granted the Veteran's claim for a right shoulder disability under Diagnostic Code 5201, based on limitation of motion of the right arm.  38 C.F.R. § 4.71a (2016).  VA regulations prohibit the separate evaluations for the same disability manifestations, what is commonly called pyramiding.  See 38 C.F.R. § 4.14 (2016) (noting that, while various manifestations of a single disability may be assigned separate ratings, VA regulations preclude the evaluation of the same disability manifestations under different diagnoses, a process called pyramiding).  This decision therefore deals only with the neurological manifestations affecting the Veteran's long thoracic nerve and not limitation of motion of the right shoulder.

A June 2009 VA orthopedic surgery consultation note indicated that the Veteran had mild atrophy around the supraspinatus and trapezius area.  

An August 2009 report from Dr. C. W. noted the Veteran had no motor or sensory deficits.  

The Veteran was afforded peripheral nerve and spine examinations in January 2010.  According to the peripheral nerve examination report, the Veteran had normal reflexes in his right brachioradialis.  The spine examination report indicated the Veteran's sensory examination was normal.  However, the examiner indicated that the Veteran's cervical spine condition with right brachial plexus neuropathy had significant effects on his usual occupation, and resulted in increased absenteeism, decreased mobility, and decreased manual dexterity.

The Veteran was afforded a VA peripheral nerves examination in January 2013.  During the examination, the Veteran reported intermittent numbness down the right arm lasting approximately one hour.  The examiner observed the Veteran had moderate paresthesias and / or dysesthesias and numbness, but no muscle atrophy.  Sensory examination indicated the Veteran had decreased sensation in the shoulder (C5), inner and outer forearm (C6-T1), and hands and fingers (C6-C8).  The examiner characterized the Veteran's neuropathy as severe incomplete paralysis of the long thoracic nerve.  With respect to functional impairment, the examiner reported the same functional impairment the Veteran experienced from his service-connected shoulder disability.  Specifically, he noted the Veteran had difficulty reaching and pushing objects and an inability to carry or lift objects with the right arm.

A February 2013 letter from K. N., physician assistant (P. A.) stated that the Veteran had permanent long thoracic nerve palsy and that the nerve was dead.  The letter was accompanied by a February 2013 nerve conduction study and electromyography indicating that right long thoracic distal latency was not obtainable, and diagnosing the Veteran with right long thoracic nerve palsy.

Based on the foregoing, the evidence shows that for the period prior to January 19, 2013, the Veteran's right brachial plexus neuropathy manifested with no more than moderate incomplete paralysis.  Notably the August 2009 report from Dr. C. W. and January 2010 VA peripheral nerve and spine examination reports demonstrate that the Veteran had no sensory or motor deficits.  The January 19, 2013 VA peripheral nerve examination report is the first instance in which the Veteran's neuropathy was characterized as "severe," as required for the next higher rating.

Nor is a 30 percent rating warranted at any point during the period on appeal.  Although the February 2013 letter from K. N., P. A. stated that the Veteran's long thoracic nerve was dead, suggesting complete nerve paralysis, the elements of a 30 percent rating include complete inability to raise arm above shoulder level and winged scapula deformity.  These symptoms are already contemplated by the Veteran's 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Affording the Veteran a 30 percent rating under Diagnostic Code 8519 would constitute pyramiding, and is therefore not permitted.  

In sum, for the period prior to January 19, 2013, a rating in excess of 10 percent for right brachial plexus neuropathy is denied.  From January 19, 2013, a rating of 20 percent, but no higher, for the same is warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's bilateral sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran's 20 percent rating compensates the Veteran for the decreased sensation, moderate paresthesias and / or dysesthesias, and numbness in his right upper extremity.  The Board notes that the Veteran is separately compensated for loss of range of motion of the right shoulder.  Thus, the two rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced or the collective impact thereof.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his right brachial plexus neuropathy to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Nor has the Veteran stated or the evidence reasonably shown that that extraschedular consideration is warranted based on the collective impact of his service-connected disabilities.  Moreover, as explained above, the Veteran is compensated for the neurological and orthopedic manifestations of his right shoulder condition.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

The Veteran had three years of college, received aircraft and powerplant licenses, and had previously worked as a Space Shuttle technician.  He reported he stopped working full time in a property management position in December 2009.  See December 2011 VA Form 21-8940.  Service connection is currently in effect for left total knee replacement, rated as 60 percent disabling; right shoulder injury with scapular winging, rated as 40 percent disabling; residuals of whiplash injury of the cervical spine, rated as 30 percent disabling; thoracolumbar degenerative disc disease, rated as 20 percent disabling; deviated nasal septum, rated 10 percent disabling; sarcoidosis with sarcoid arthritis and erythema nodosum, rated as 10 percent disabling; right brachial plexus neuropathy, rated as 10 / 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; semilunar cartilage excision of the left knee, rated noncompensable; fracture distal left fibula, rated noncompensable; left ureterolithiasis, rated noncompensable; and sliding hiatal hernia, rated noncompensable.  The Veteran had a combined disability rating of 80 percent from November 17, 2009; thus, the schedular requirements for a TDIU are met.  The pertinent question is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Board finds that they do.  

The January 2010 VA spine examination report indicated that the Veteran's cervical spine disability with right brachial plexus neuropathy had significant effects on his usual occupation, and resulted in increased absenteeism, decreased mobility, and decreased manual dexterity.  

According to the January 2013 VA examination reports, the Veteran's spine disability affected his ability to work, but he had minimal limitation with flexion of the spine.  The examiner observed that the Veteran had no difficulty dressing and undressing, and was able to walk his Teacup Yorkie nightly and ride an exercise bike for 20 minutes 3 times per week.  The Veteran's knee disability also affected his ability to work, in that the Veteran had decreased range of motion of the knee and was unable to squat.  The examiner opined the Veteran would need to have enough room at a desk to extend the knee for his comfort, and would need to be able to take breaks due to increased pain with ambulation.  The examiner also stated the Veteran would need a safe environment for the use of his crutch.  With respect to the shoulder disability, the examiner noted that the Veteran had severe loss of range of motion in the right upper extremity, and had difficulty reaching and pushing objects.  Moreover, the Veteran would not be able to carry or lift objects using his right arm.  Additionally, the use of a sling on the right arm would result in additional limitations of that extremity.  

The Veteran's also provided other evidence regarding his employability.  A December 2010 letter from his previous employer, SCPM, indicated that the Veteran was terminated from his property management position because of an inability to perform routine job functions due to his cervical spine disability.  On his December 2011 VA Form 21-8940, the Veteran reported that his right shoulder, back, and left knee disabilities prevented him from working.  A November 2012 VA Form 21-4192 from SCPM indicated that the Veteran's termination was "mutual" due to his shoulder disability.  The form did not indicate how much time the Veteran had lost from work in the previous 12 months due to his disabilities.

An April 2013 letter from K. N., P.A. stated that the Veteran would never be able to hold down any type of job that required him to use his right arm on a regular, routine basis.  A September 2016 letter from Dr. C. W. stated that the Veteran's nerve palsy resulted in a painful and dysfunctional shoulder girdle and that based on his limited use of the right upper extremity, the Veteran was unemployable.  

The Board acknowledges that the Veteran completed 3 years of college as well as specialized training related to aircraft, powerplants, and the Space Shuttle.  See December 2011 VA Form 21-8940.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.  Although the January 2013 VA examination reports suggest some circumstances under which the Veteran would be able to work, none of the opinions addressed the collective impact of the Veteran's service-connected disabilities on his ability to obtain or retain substantially gainful employment.  The Veteran's work history as a technician and maintenance superintendent suggests his previous employment involved physical and sedentary work, and likely required the use of upper and lower extremities.  See September 2016 Hearing Transcript, pp. 8, 13.  Moreover, the letters from K. N., P.A. and Dr. C. W. indicate that the Veteran would be unemployable due to his shoulder disability alone.  

The ultimate authority for determining whether the criteria for a TDIU have been met rests with the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Affording the Veteran the benefit of the doubt, the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

For the period prior to January 19, 2013, a rating in excess of 10 percent for right brachial plexus neuropathy is denied.  

From January 19, 2013, a rating of 20 percent, but no higher, for right brachial plexus neuropathy is granted.  

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


